          Case 7:17-cv-00539-VB-LMS Document 136 Filed 02/25/20 Page 1 of 2

                                     MICHAEL D. DIEDERICH, JR.
                                                Attorney at Law
                                                 361 Route 210
                                             Stony Point, NY 10980
                                                 (845) 942-0795
                                              (845) 942-0796 (fax)
                                            www.DiederichLaw.com

                                                              Law Practice concentrating in employment law,
                                                                 employment discrimination, civil rights law

                                                                     February 25, 2020

Hon. Vincent L. Briccetti, USDJ
U.S. Courthouse
300 Quarropas Street
White Plains, NY 10601


RE: Anderson v. Sgt. Osborne et al, 17 Civ. 0539—
Request for copy of Trial Transcript, perhaps with lien on file


Dear Judge Bricetti:
          I requested an electronic copy of the trial transcript on behalf of my client, Jerome
Anderson, so that he can defend against the anticipated post-verdict motion and/or appeal of the
liable defendants.

          First, since opposing counsel already possesses a copy of the transcript, there is no cost
imposed upon Defendants to provide Plaintiff with its copy. The reporter has already been paid
for the transcript. Allowing duplicative payment to the court reporter is unfair for my
impecunious client.

          Second, my client may be entitled to such transcript, which I requested under the N.Y.S.
Freedom of Information Law (“FOIL”). I request that opposing counsel explain why my client
has no right to its copy of the trial transcript under FOIL. 1


1
    N.Y.S. Public Officers Law § 84 states, in part, that:
          “The people's right to know the process of governmental decision-making and to review the
          documents and statistics leading to determinations is basic to our society. Access to such
          information should not be thwarted by shrouding it with the cloak of secrecy or confidentiality.”
  It does not appear that the N.Y.S. Attorney General’s Office—an “agency” of the State, has any basis
for withholding the trial transcript under FOIL. See, e.g., POL § 87. FOIL exempts state court
proceeding. However, the FOIL exemption for the “judiciary” does not apply to the federal courts, POL §
86(1). Accordingly, because FOIL presumptively requires disclosure, the AG presumptively must
disclose absent its identification of an applicable exemption. Moreover, because the AG intends to make
the transcript public via motion or appeal, any exemption is lost. See, e.g., Moore v. Santucci, 151 AD 2d
677 (2d Dept. 1989). I request that the Court inquire of the AG whether it has the legal authority to
       Case 7:17-cv-00539-VB-LMS Document 136 Filed 02/25/20 Page 2 of 2
Diederich Law Office                            page 2                              February 25, 2020


        Third, 28 U.S.C. § 753(f) states that a court reporter “may charge and collect fees for
transcripts requested by the parties….” (emphasis added) Thus, it appears that the reporter can
permissibly provide the transcript without cost, at her option.

        Finally, perhaps Reporter Sue Ghorayeb would be willing to a reasonable lien on the file
for the court reporter fee, in an agreeable amount, recoverable upon satisfaction of the judgment.

        The Court’s consideration is appreciated.


                                                             Respectfully submitted,

                                                                /S/
                                                             Michael Diederich, Jr.
cc: opposing counsel
       Via ECF & email




withhold the requested transcript under FOIL.
